Exhibit 10.9


 




 
MANUFACTURING SERVICES FRAMEWORK AGREEMENT


 


 


 


 
Between the undersigned
 


 


 


 
INTERMEC TECHNOLOGIES CORPORATION
 


 


 


 
and
 


 


 


 
VENTURE CORPORATION LIMITED
 


 


 


 


 



*** Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Securities and Exchange Commission.


Page 1 of 37
 
 

 

 
TABLE OF CONTENTS
 


Article
 
Page
 
Article 1 – Definitions
4
Article 2 – Purpose And Term
4
Article 3 – Scope And Precedence
5
Article 4 – Program And Project Management
6
Article 5 – Transitional Arrangements
6
Article 6 – Baseline Prices
6
Article 7 – First Year [*** Redacted]
8
Article 8 – Second Year [*** Redacted]
8
Article 9 – Third Year [*** Redacted]
9
Article 10 – [*** Redacted]
9
Article 11 – Value Engineering Efforts
9
Article 12 – [*** Redacted]
10
Article 13 – Forecasts, Inventory And Tooling
10
Article 14 – Purchase Orders, Reschedules, Cancellations
10
Article 15 – Quality Assurance
13
Article 16 – Epidemic Failure
14
Article 17 – Packaging
15
Article 18 – Compliance, Insurance And Disaster Recovery
15
Article 19 – Shipping, Delivery,  Acceptance
16
Article 20 – Invoices And Payments
17
Article 21 – Product Warranty
17
Article 22 – End-Of-Life Products
19
Article 23 – Component End Of Life
20
Article 24 – Software
20
Article 25 – Special Provisions Relating To Spare Parts
20
Article 26 – Confidentiality
21
Article 27 – Intellectual Property Rights
21
Article 28 – Intellectual Property Indemnities
22


*** Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Securities and Exchange Commission.


Page 2 of 37
 
 

 



Article 29 – General Indemnities
23
Article 30 – Limitation Of Liability
24
Article 31 – Reporting
24
Article 32 – Document Repository
24
Article 33 – Force Majeure
25
Article 34 – Termination And Expiration
25
Article 35 – Change Of Control
27
Article 36 – General Provisions
27
Exhibit A –  Definitions
31
Exhibit B – Guaranty
37





 


 


 

*** Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Securities and Exchange Commission.


Page 3 of 37
 
 

 



 


 
 
MANUFACTURING SERVICES FRAMEWORK AGREEMENT
 


 
This Manufacturing Services Framework Agreement is effective as of November 1,
2008 (“Effective Date”) and is made by and between Intermec Technologies
Corporation and its Affiliates, with offices at 6001 36th Avenue West, Everett,
Washington 98203 USA ("Intermec”), and Venture Corporation Limited and its
Affiliates, with offices at 5006 Ang Mo Kio Avenue 5 #05-01/12, Techplace II,
Singapore 569873 ("Venture").  Intermec and Venture are referred to either
individually as a "Party” or together as the “Parties”.
 


 
WHEREAS, Venture provides design, engineering and manufacturing services for
electronic products and devices;
 


 
WHEREAS, Venture wishes to sell to Intermec and Intermec wishes to purchase,
manufacturing and engineering services for certain electronic products and
devices on the terms and conditions set forth in this Agreement;
 


 
NOW THEREFORE, the Parties agree as follows:
 


 
ARTICLE 1 - DEFINITIONS
 
Unless otherwise defined in this Agreement, capitalized terms have the meanings
set forth in Exhibit A.


 


 
ARTICLE 2 – PURPOSE AND TERM
 
2.1           The purpose of this Agreement is to set forth the terms and
conditions under which Venture will provide Services which may, from time to
time, be ordered by Intermec during the Term.
 


 
2.2           This Agreement will remain in effect from the Effective Date
through December 31, 2011 unless earlier terminated as provided herein (the
“Term”).  Intermec may, at its discretion, extend the Term for two additional
one-year periods upon written notice to Venture at least ninety (90) days prior
to the expiration of the Term or any anniversary thereafter while the Agreement
is still in effect.
 



*** Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Securities and Exchange Commission.


Page 4 of 37
 
 

 

 
ARTICLE 3 – SCOPE AND PRECEDENCE
 
3.1           This Agreement applies to Existing Products only.  If the Parties
wish to make similar arrangements with respect to New Products, those
arrangements will be documented in a new Schedule to this Agreement.  New
Product pricing will be negotiated on a case-by-case basis.  If both Parties
agree, New Products will be incremental in the calendar year following their
introduction to the marketplace and will be included in mutually-agreed
aggregate spending and cost savings.
 


 
3.2           This Agreement does not constitute a Purchase Order or create any
obligation for Intermec to issue any Purchase Orders.  Intermec commits to
purchase Products exclusively from Venture unless this Agreement is otherwise
terminated or expired.
 


 
3.3           Forecasts are for Venture’s planning purposes only and do not
constitute Purchase Orders or create any obligation for Intermec to issue any
Purchase Orders.
 


 
3.4           No Service may be supplied by Venture without a corresponding
Purchase Order from Intermec.
 


 
3.5           If special or additional terms and conditions are necessary or
appropriate with respect to a Product or Service, those special or additional
terms and conditions will be set forth in a new Schedule to this Agreement.
 


 
3.6           No Schedule to this Agreement will have any force or effect unless
signed by an authorized representative of each Party.
 


 
3.7           Unless a Schedule expressly provides otherwise, terms and
conditions contained in that Schedule govern the subject matter of that Schedule
and override conflicting terms and conditions in this Agreement with respect to
the subject matter of that Schedule.
 


 
3.8           Unless a Schedule expressly provides otherwise, terms and
conditions contained in that Schedule apply only to the subject matter of that
Schedule and do not alter or amend any terms or conditions of this Agreement
which are consistent with such Schedule.
 


 
3.9           This Agreement replaces and supersedes the Manufacturing Services
Agreement between Intermec and Venture dated as of September 30, 2002.

*** Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Securities and Exchange Commission.


Page 5 of 37
 
 

 

 
ARTICLE 4 – PROGRAM AND PROJECT MANAGEMENT
 
4.1           To facilitate the efficient and cost-effective administration of
this Agreement, the Parties will make a good faith effort to develop, agree
upon, implement and make appropriate adjustments in KPIs, ROEs and Customer Need
Dates.
 


 
4.2           Each Party will also each appoint program and project management
teams.  Those teams will meet at least monthly to review the ROEs, review
progress against the KPIs and Customer Need Dates and to address issues in a
timely, cost-effective and efficient manner.
 


 
4.3           Each Party will make a commercially reasonable effort to provide
sufficient qualified labor and other resources to fulfill its obligations under
and the overall purpose of this Agreement.
 


 
ARTICLE 5 – TRANSITIONAL ARRANGEMENTS
 
5.1           Venture agrees to purchase active and good quality inventory (on a
BOM) until Intermec's stock is exhausted or until Intermec directs Venture to
purchase material directly from the supplier.  Any objection to the quality of
goods must be made according to Intermec’s standard return material
authorization process or alternate process as defined and agreed in the
ROEs.  Failure to object to the quality of inventory purchased in the manner set
forth in the ROEs will be grounds for rejecting a return credit
claim.  Inventory purchased from Intermec will be purchased to initially support
[*** Redacted] Products in the Forecast.  Venture will pay Intermec for the
inventory [*** Redacted].  Intermec will invoice for the inventory upon shipment
to Venture.  Venture will pay such invoices according to the terms of this
Agreement. Intermec will be liable for any obsolete or poor quality materials in
the inventory sold by Intermec to Venture.


5.2           If the parties mutually agree to change the location of
manufacture of Products, Intermec will provide qualification support for the new
location.  Prior to such a transfer, the Parties will mutually agree in writing
on the allocation of costs related to the transfer.  Intermec will use its best
efforts to support the transfer of the manufacturing of Products [*** Redacted]
with the exception of Products to be sold [*** Redacted].


5.3           During the First Year, Intermec will pay up to [*** Redacted] per
month in freight costs for certain Components to be selected by mutual agreement
of the Parties.  Venture will lead the [*** Redacted] effort for these
Components and Intermec will use its best efforts to support that [*** Redacted]
effort.

*** Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Securities and Exchange Commission.


Page 6 of 37
 
 

 

ARTICLE 6 – BASELINE PRICES
 
6.1           On or before December 1, 2008, Intermec will prepare a BOM for
each Product.  The final decision about the content of a BOM is Intermec’s
decision but Intermec will consult in good faith with Venture before finalizing
a BOM.  Once a BOM has been established, no changes may be made to the BOM
without Intermec’s prior written consent.  Venture will maintain an updated
version of the BOM for each Product and will provide such BOM’s to Intermec upon
request.


 
6.2 On or before December 10, 2008, Venture and Intermec will finalize the
Baseline Unit Price for each Product.  “Baseline Unit Price” means the [***
Redacted].  For avoidance of doubt, the Baseline Unit Prices for Products moved
to Venture before [*** Redacted].  The final decision on Baseline Unit Prices is
Intermec’s decision but Intermec will consult in good faith with Venture before
finalizing a Baseline Unit Price.  Once a Baseline Unit Price has been
established, no changes may be made in the Baseline Unit Price without mutual
agreement.
 


 
6.3           On or before December 15, 2008, Intermec will provide Venture with
the Baseline Forecast and will determine and inform Venture of the Baseline Unit
Price for each Product.


6.4           The Baseline Product Spend will be equal to the [*** Redacted].


6.5           The Baseline Aggregate Spend will be [*** Redacted].  Once the
Baseline Aggregate Spend has been established, no changes may be made in the
Baseline Aggregate Spend without mutual agreement.


ARTICLE 7 – FIRST YEAR [*** Redacted]
7.1           On or before December 15, 2008, Venture will issue a quote for
each Product. Each such quote will include the BOM listing all material costs.
If Intermec has accepted or failed to reject the quote within thirty (30) days
of receipt, the quote will be deemed accepted as the “First Year Unit Price.”


7.2           The “First Year Product Spend” will be equal to the [***
Redacted].


7.3           The “First Year Aggregate Spend” will be the [*** Redacted].

*** Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Securities and Exchange Commission.


Page 7 of 37
 
 

 

7.4           The “First Year Aggregate Spend” will be [*** Redacted]. Both
Intermec and Venture will work together and agree on the [*** Redacted] by
December 15, 2008.


7.5           The total per unit prices set forth in the quotes described in
paragraph 7.2 will apply [*** Redacted] unless the Parties mutually agree
otherwise.




ARTICLE 8 – SECOND YEAR [*** Redacted]
8.1           On or before December 15, 2009, Venture will issue a quote for
each Product. Each such quote will include the BOM listing all material
costs..  If Intermec has accepted or failed to reject the quote described above
within thirty (30) days of receipt, the quote will be deemed accepted as the
“Second Year Unit Price.”


8.2           The “Second Year Product Spend” will be [*** Redacted].


8.3           The “Second Year Baseline Spend” will be the [*** Redacted].


8.4           The “Second Year Aggregate Spend” will be [*** Redacted].


8.5           The total per unit prices set forth in the quotes described in
paragraph 8.2 will apply [*** Redacted] unless the Parties mutually agree
otherwise.


ARTICLE 9 – THIRD YEAR [*** Redacted]
9.1           On or before December 15, 2010, Venture will issue a quote for
each Product. Each such quote will include the BOM listing all material
costs..  If Intermec has accepted or failed to reject the quote described above
within thirty (30) days of receipt, the quote will be deemed accepted as the
“Third Year Unit Price.”


9.2           The “Third Year Product Spend” will be [*** Redacted].


9.3           The “Third Year Baseline Spend” will be the sum [*** Redacted].

*** Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Securities and Exchange Commission.


Page 8 of 37
 
 

 

9.4           The “Third Year Aggregate Spend” will be [*** Redacted].


9.5           The total per unit prices set forth in the quotes described in
paragraph 9.1 will apply [*** Redacted], unless the Parties mutually agree
otherwise.


ARTICLE 10 – [*** Redacted]
10.1           To achieve [*** Redacted], Venture and Intermec will jointly
negotiate with [*** Redacted]  and [*** Redacted].


10.2           To achieve [*** Redacted], Venture and Intermec will jointly also
negotiate [*** Redacted] and [*** Redacted].


10.3           The final decision on the release of new ECNs to achieve [***
Redacted] is Intermec’s decision but Intermec will consult in good faith with
Venture on such decisions.




ARTICLE 11 – VALUE ENGINEERING EFFORTS
11.1           The Parties will use their best efforts to expand [*** Redacted]
through joint Value Engineering efforts [*** Redacted].  Intermec will [***
Redacted] the joint Value Engineering efforts on terms and conditions to be
mutually agreed in new Schedules to this Agreement.  Venture will provide
dedicated Value Engineering resources for the joint Value Engineering efforts on
terms and conditions to be mutually agreed in new Schedules to this
Agreement.  Unless the Parties expressly agree otherwise, Value Engineering will
not include [*** Redacted].


11.2           Venture’s estimated [*** Redacted] due to joint Value Engineering
efforts will be [*** Redacted].


11.3           The final decision on the release of new ECNs related to joint
Value Engineering efforts is Intermec’s decision but Intermec will consult in
good faith with Venture on such decisions.


11.4           Any [*** Redacted] achieved through joint Value Engineering
efforts will be reflected in all subsequent [*** Redacted].

*** Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Securities and Exchange Commission.


Page 9 of 37
 
 

 

11.5           For avoidance of doubt, the [*** Redacted] pursuant to this
Article 11 [*** Redacted] and are not to be considered [*** Redacted].


ARTICLE 12 – [*** Redacted]
12.1           Throughout the Term, the Parties will use their best efforts to
[*** Redacted].  The Parties will also take the appropriate steps to exploit
those opportunities as quickly as possible.


12.2           Each Party will bear its own costs with respect to the efforts
described in paragraph 12.1 unless they expressly agree otherwise in a new
Schedule to this Agreement.


12.3           Venture’s estimated [*** Redacted] due to the efforts described
in paragraph 12.1 will be mutually identified, quantified and agreed on a
quarterly basis.  [*** Redacted] for the Products resulting from the efforts
described in paragraph 12.1 whether [*** Redacted].


12.4           For avoidance of doubt, [*** Redacted] pursuant to this Article
12 are [*** Redacted] are not to be considered when determining whether the [***
Redacted].




 
ARTICLE 13 – FORECASTS, INVENTORY AND TOOLING
 
13.1           Venture will use the Forecasts and Purchase Orders to plan its
Component purchases and other operations so that it can manufacture and deliver
the types and quantities of Products at the times specified in the Forecasts and
consistent with the Lead Time and the Customer Need Date. Venture will purchase
additional Components if instructed to do so by Intermec in writing in order to
address special market or customer situations.
 


 
13.2           Intermec and Venture will review Venture's Component and Product
inventory on a monthly basis and mutually determine what portion of that
inventory constitutes Slow Moving Inventory, if any.  "Slow Moving Inventory"
means Components and Products that are [*** Redacted].  In accordance with
Article 20.1, Venture will invoice Intermec for and Intermec will pay a monthly
carrying cost of [*** Redacted].

*** Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Securities and Exchange Commission.


Page 10 of 37
 
 

 

 
The carrying cost rate on Slow Moving Inventory will be reviewed by the Parties
every six (6) months after the Effective Date and may be changed if both Parties
agree that it is necessary or appropriate to do so.
 


 
13.3           Intermec and Venture will review Venture's Slow Moving Inventory,
if any, on a monthly basis and mutually determine what portion of that inventory
constitutes Obsolete Inventory, if any. "Obsolete Inventory" means Components or
Products in Venture's inventory that have no future demand based on the current
Forecast.  On terms and conditions to be mutually agreed by the Parties, [***
Redacted] that has been previously identified by the Parties as [*** Redacted]
during a monthly review.
 
 
 
13.4           Intermec will use is its best efforts to promptly
notify Venture when Intermec believes that it will be necessary or appropriate
to discontinue a Product or Component.  In those cases, Venture will
use its best efforts to eliminate or reduce its purchase of Components or
eliminate or reduce its manufacture of Products or re-direct Components or
Products that would otherwise become Slow Moving Inventory or Obsolete
Inventory. 


13.5           For avoidance of doubt, [*** Redacted] will be financially
responsible for the [*** Redacted]  that has been classified as [*** Redacted]
in accordance with Article 13.2 and for inventory that has been classified as
[*** Redacted] in accordance with Article 13.2 .


13.6           Parties may mutually agree in writing that certain inventory will
be treated as consignment inventory.  Any inventory so designated will be
Intermec property until such a time as Venture utilizes the inventory in the
production of Products. Venture will be solely responsible for shrinkage and
risk of loss while the consignment inventory is physically located in a Venture
facility or another Venture- designated location.  Consignment inventory will
not be included as Slow Moving Inventory.  Consignment inventory will become
Venture’s inventory upon submission of that inventory to the manufacturing
line.  Venture will notify Intermec immediately after conversion of consignment
inventory to Venture inventory.
 


 
13.7           All drawings, specifications, tools, dies, jigs, fixtures,
patterns or other equipment or technical information supplied by or on behalf of
Intermec or prepared or fabricated by Venture (under Intermec Purchase Orders)
specifically in connection with the performance of this Agreement (hereinafter
"Property") will remain Intermec’s Property. Venture will not use such Property
for any purpose other than in the manufacture of Product for Intermec without
Intermec’s prior written consent.  Upon Intermec’s request, the Property and all
copies of it will be returned to Intermec at Intermec’s expense. Venture will
maintain all Intermec Property per Intermec’s or manufacturer’s
recommendations.  Any property taxes on the Property will be paid by
Venture.  Upon termination or expiration of this

*** Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Securities and Exchange Commission.


Page 11 of 37
 
 

 

 
Agreement, the Property will be returned to Intermec in the same condition as
received, except for ordinary wear and tear, unless otherwise agreed to by the
Parties.  Venture will not modify any custom equipment or related software
without the prior written consent of Intermec.  Intermec reserves the right to
inspect any Intermec-owned equipment at any time but with advance notice to
Venture.
 


 
ARTICLE 14 – PURCHASE ORDERS, RESCHEDULES, CANCELLATIONS
 
14.1           Purchase Orders may be placed by any Intermec OE.  Each Purchase
Order issued by Intermec to Venture for Products will reference this Agreement
and the relevant quote(s) and will identify the Intermec OE. The Purchase Order
will also include (i) the name and part number of the Product being ordered,
(ii) the number of units of the Product being ordered, (iii) the Delivery Date,
(iv) the Ship To Information, (v) the Shipping Information, (vi) the Bill To
Information and (vii) any other information reasonably required for Venture to
process the Purchase Order in a timely manner.
 


 
14.2           For Purchase Orders within the Forecast and consistent with the
Lead Time and the Customer Need Date, Venture will send an acknowledgment to
Intermec [*** Redacted] after receiving a Purchase Order.  For other orders,
[*** Redacted] after receiving a Purchase Order, Venture will send an
acknowledgement to Intermec.  The acknowledgement will either accept or reject
the Purchase Order and, in the case of a rejection, provide the reasons for the
rejection.  Notwithstanding the foregoing, Venture will not be entitled to
reject any Purchase Order if (i) the Product quantity specified in that Purchase
Order is consistent with Intermec's most recent Forecast and (ii) the Delivery
Date is consistent with the Lead Time and the Customer Need Date.  If Venture
fails to acknowledge a Purchase Order as provided in this paragraph, the
Purchase Order is deemed to have been accepted by Venture.
 
 
 
14.3           An Intermec OE may change the Delivery Date on an Open Purchase
Order at no additional cost to the Intermec OE as long as the change is within
the parameters set forth in the following table:
 
[*** Redacted]
[*** Redacted]
[*** Redacted]
[*** Redacted]
[*** Redacted]
[*** Redacted]
[*** Redacted]
[*** Redacted]
[*** Redacted]
[*** Redacted]

 
*** Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Securities and Exchange Commission.


Page 12 of 37
 
 

 

 
14.4           If a Purchase Order is not consistent with Intermec’s most recent
Rolling Forecast,  the Lead Time or the Customer Need Date or if a change in the
Delivery Date on an Open Purchase Order exceeds the parameters set forth in the
table set forth in paragraph 14.3, the Parties will determine whether any
special charges are appropriate and, if so, agree on the amount of those charges
in writing before the Purchase Order is processed or the change is implemented.
 


 
14.5           At no additional cost, an Intermec OE may cancel any Open
Purchase Order upon written notice to Venture [*** Redacted] prior to the date
on which Venture delivers the Products covered by that Purchase Order to a
transportation firm.
 


 
14.6           The Parties may agree in writing that the reschedule and
cancellation policy and/or Lead Times do not apply to a particular customer,
Purchase Order or delivery.


 


 
ARTICLE 15 – QUALITY ASSURANCE
15.1           Venture will maintain a documented quality control system
acceptable to Intermec, which will assure that all materials and services
conform to the Specifications whether Venture manufactures or procures the
materials or performs the services directly or indirectly.  Venture will perform
all inspections and tests required to substantiate conformance to the
Specifications and Purchase Order requirements.  Intermec may assist with the
creation of test or inspection criteria or may require specific test or
inspection criteria for particular Products.  The test and inspection criteria
provided by Intermec are not exclusive.  Test and inspection criteria will be
made available by Venture to Intermec upon request. Venture remains solely
responsible for material, and workmanship, for the manufacturing process and
composition of the Components, including documentation required to certify
compliance with environmental or other regulations for any Product which Venture
designed or co-designed.  For any Product not designed or co-designed by
Venture, Venture will promptly provide certification in whatever form requested
by Intermec which states that Venture’s products, material and workmanship meet
the Specifications provided by Intermec and that the Products meet the standards
for manufacturing processes or Component composition to the extent the
Specifications reflect those standards.


15.2           Venture will achieve a [*** Redacted] first pass yield against
the Specification and a [*** Redacted] final audit yield.


15.3           Sampling inspection methodology may be used to determine the
acceptability of Product shipments.  Intermec reserves the right to reject all
or any part of any order which is initially accepted based on a sample
inspection methodology if defects are discovered after initial acceptance.

*** Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Securities and Exchange Commission.


Page 13 of 37
 
 

 



15.4           Intermec may require design acceptance inspection and test
results at any time upon reasonable notice to Venture.  Provision, acceptance or
approval of such design acceptance inspection and test results by Intermec does
not relieve Venture of its obligations under any other provision of this
Agreement.


15.5           A Purchase Order for New Products may require a first article to
be submitted.  Venture will provide appropriate test and inspection results with
each first article submitted which verify compliance to or achievement of
Intermec’s Specification for the Product.  Initial samples and additional first
article test and inspection results will be required if Venture produces a
Product at a new location.  Formal first article submissions by Venture must
reflect fully-released Products.  By signing any first article document,
Intermec will only be agreeing that the first article meets design and
functional Specifications; no other interpretation is permissible.  Venture
remains fully liable for the workmanship and quality compliance of all material
used to manufacture the Product.  Venture also remains solely responsible for
compliance with regulations regarding the manufacturing facilities in which
Products are to be manufactured and also for obtaining certifications of
compliance with those regulations.  Promptly after receiving a request from
Intermec, Venture will provide Intermec with certifications stating that the
Products and Venture’s workmanship meet the regulations regarding manufacturing
facilities in which the Products are to be manufactured.


15.6           With prior notification, Venture will allow Intermec escorted
access to the location where the Products are being manufactured and the
manufacturing lines and Components necessary to manufacture the
Products.  Venture will allow Intermec’s designee with Venture escorts to
inspect work being performed under this Agreement.  Such inspection by an
Intermec designee may include manufacturing facilities, work environment and
conditions and Components being used by Venture.  Access and inspections by
Intermec and its designees will be subject to the terms of the NDAs between the
Parties.


15.7           Venture will be responsible for providing real time test and
inspection information via the IQN or other mutually agreed system at Venture’s
sole expense.




ARTICLE 16 - EPIDEMIC FAILURE
16.1           Venture will be solely responsible for remedying any epidemic
failure of Product supplied due to materials or workmanship under this
Agreement.  Any type of failure, whether functional, cosmetic, mechanical,
packaging, labelling and documenting can constitute an “Epidemic Failure” and
will exist when one or more of the following occurs:


(i)  
A potential safety hazard exists in the Product as a direct result of Venture’s
manufacturing process, workmanship, material or failure to conform to the
Specifications.


*** Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Securities and Exchange Commission.


Page 14 of 37
 
 

 

(ii)  
The failure rate at Intermec, Intermec’s customers or an individual Intermec
customer [*** Redacted] due to the same or similar failure mode.

(iii)  
Dead on arrival rates [*** Redacted] of the specific product model based on the
previous three (3) months combined actual shipments of the Product.

(iv)  
More than [*** Redacted] of the product family are denied entry into a single
country over a [*** Redacted] due to non-compliance with local regulation or the
documents required to support an assertion of compliance.



16.2           Venture will present a corrective action plan in writing to
Intermec within five (5) days after being notified that an Epidemic Failure has
occurred.  The plan must include arrangements to ensure that Intermec’s
customers will be able to use or receive the Products (either through corrective
action or replacement of affected Products) within a mutually satisfactory time
frame.


16.3           Venture will facilitate source inspections by Intermec and its
designees.  Intermec will provide reasonable notice of source inspections when
possible.  With advance notice, Intermec will have the right to require,
schedule and perform quality audits of Venture or any of Venture’s suppliers or
subcontractor.




ARTICLE 17 - PACKAGING
Venture will provide outer box packaging of the necessary quality, construction
and strength to prevent damage in transit as approved by Intermec in writing.
All costs associated with packaging will be included in the cost of the Product
quoted by Venture.  The Parties will work together to reduce the environmental
impact of packaging.




 
ARTICLE 18 – COMPLIANCE, INSURANCE AND DISASTER RECOVERY
 
18.1           Venture warrants and covenants that its activities in connection
with this Agreement will comply with the laws and regulations of jurisdictions
in which those activities occur.  The parties agree to abide by the principles
embodied in the UN Global Compact to the extent no conflict exists with local
law.
 


 
18.2           Venture will, at its own cost and expense, obtain and maintain in
full force and effect, with sound and reputable insurers during the term of this
Agreement, the following insurance coverage:
 


 
 
                    (i) Workers’ Compensation as required by the law of the
country of hire;

 
(ii) Commercial General Liability insurance against all hazards including
coverage for blanket contractual liability and products and completed operations
with a minimum limit of liability for personal injury, including death resulting
therefrom, on an occurrence basis of

*** Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Securities and Exchange Commission.


Page 15 of 37
 
 

 

 
[*** Redacted] in the aggregate, and with a minimum limit of liability for
property damage on an occurrence basis of [*** Redacted] in the aggregate; and
 
(iii) Automobile Liability insurance against liability arising from the
ownership, maintenance or use of all owned, non-owned and hired automobiles and
trucks with a minimum combined limit of liability
of [*** Redacted];
 
(iv) Intermec will be named as additional insured on the Commercial General
Liability  and Automobile Liability policies;
 
(v) Property Insurance against loss or damage to any Intermec property in
Venture’s care, custody and control, including but not limited to tooling,
Products and Components with limits no less than
the replacement cost value of Intermec property at the time of the loss;
 
(vi) Intermec will be named as Loss Payee on the Property Insurance policy; and
 
(vii) Professional Errors and Omissions policy with a minimum limit of liability
of [*** Redacted].
 
18.3           All of the insurance policies described in Article 18.2 will
contain a waiver of subrogation in favor of Intermec, its Affiliates and their
respective agents.
 


 
18.4           Venture will provide to Intermec certificates of insurance upon
commencement of this Agreement, and annually thereafter, evidencing such
policies are in full force and effect.
 


 
18.5           The minimum limits of insurance coverage required by this
Agreement will in no way limit or diminish Venture’s liability or obligations
under this Agreement.
 


 
18.6           Venture will submit its written disaster recovery plan to
Intermec for review on or before January 1, 2009.  Venture will update the
written disaster recovery plan at least once each calendar year thereafter and
provide such updated disaster recovery plan to Intermec for review.  In the
event that it is necessary for Venture to implement its disaster recovery plan,
Intermec will receive priority implementation status which will include the
right to determine the timing for any required transition.  Parties may mutually
agree to changes to Venture’s disaster recovery plan to mitigate risks to
Intermec’s business.
 


 
ARTICLE 19 –   SHIPPING, DELIVERY, ACCEPTANCE
 
19.1           Venture will ship Products in accordance with the Shipping
Information set forth in the Purchase Orders for those Products.

*** Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Securities and Exchange Commission.


Page 16 of 37
 
 

 

 
19.2           Except for Force Majeure Events, Venture commits to achieve [***
Redacted] on-time delivery of Products as measured against Customer Need Dates.
 


 
19.3           Venture will ship all Products in accordance with the ROE,
Intermec’s Routing Guidelines, Intermec’s ISO procedures and the
country-of-origin marking requirements of the laws and regulations applicable at
the Delivery Location.
 


 
19.4           Intermec and its customers will have [*** Redacted] after receipt
of each shipment of Products to inspect them (according to Intermec’s
requirements) for acceptance or rejection (the “Acceptance Period”).  Products
that are not rejected during the Acceptance Period are deemed to be
accepted.  Products that are rejected during that period will be handled in
accordance with Article 21.




 
ARTICLE 20 – INVOICES, PAYMENTS AND GUARANTIES


20.1           Venture will issue invoices for Products to the Person identified
in the Bill To Information set forth in Intermec’s Purchase Orders.  Venture
will issue invoices for any carrying cost on Slow Moving Inventory or on
Obsolete Inventory to Intermec on a monthly basis.


20.2           Venture’s invoices will contain the information reasonably
requested by the Intermec OE, including but not limited to the information which
the Intermec OE requires to provide its customers with accurate and detailed
invoices.


20.3           All invoices issued pursuant to this Agreement will state the
amount payable in U.S. Dollars.  All payments due on valid invoices issued
pursuant to this Agreement will be made in U.S. Dollars no later than [***
Redacted] after the date of the invoice.  In the event of a dispute about an
Intermec or Venture invoice, the undisputed portion (if any) will be paid within
the [*** Redacted] period specified above and the balance will be paid within
[*** Redacted] after the dispute has been resolved.


20.4           Intermec will guaranty the financial obligations incurred by
other Intermec OEs by executing and delivering to Venture the Guaranty attached
hereto as Exhibit B within ten (10) days after the Effective Date.


 
ARTICLE 21 – PRODUCT WARRANTY
 
21.1           Venture represents and warrants that all Products delivered under
this Agreement will conform with the Specifications, Purchase Order and industry
quality standards and be free from defects in material and
workmanship.  Venture’s warranty will be effective for the period of [***
Redacted] from the date of shipment (“Warranty Period”) and will be enforceable
by Intermec OEs, their customers,

*** Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Securities and Exchange Commission.


Page 17 of 37
 
 

 

 
Intermec’s OEs and any subsequent owner or operator of the Products.  Venture’s
warranty on any repaired or replaced Product will be the longer of the balance
of the Warranty Period or [*** Redacted] after the repair or replacement.
 


 
21.2           During the Warranty Period, if the defect is found to be due to
material or workmanship, Venture will be required, at its own expense and risk
to perform or have the following actions performed by a third party:
 
(i)  Look for the cause of any defect, imperfection or inadequacy in the
Product;
 
(ii) Repair or, at its discretion, to exchange defective Product [*** Redacted];
 
(iii) Ship the repaired or exchanged Product to the Intermec OE or its customer
[*** Redacted];
 
(iv) If the Product is not returned within the time required by this provision,
Venture will issue a credit memo to Intermec or the Intermec OE for the
defective Product;
 
(v) Notwithstanding the foregoing, the parties may mutually agree that return,
repair or replacement of any defective or inadequate product is not
cost-effective.  In that event, the parties may mutually agree on an alternate
method of compensation, recycle or disposal of the affected Products.
 


 
21.3           If the defects of the Products are discovered within the
Acceptance Period, Venture will be responsible for the two-way shipping cost and
expense for repair or replacement if the Defect is resulting from workmanship or
materials during this period.  The Intermec OE will use Venture’s return
material authorization (“RMA”) process for the return of Products during the
Acceptance Period. If the defects of the Products will be found within Warranty
Period, rather than in Acceptance Period, the Intermec OE will be liable for the
transportation, insurance and other costs of shipping the defective Products for
repair or replacement, and Venture will be liable for shipping cost and expense
of shipping the repaired or exchanged Products to the Intermec OE, its customer
or a subsequent owner or operator of the Product.  If Venture alters its RMA
process, it will provide Intermec with at least thirty (30) days’ advance notice
of that change.
 


 
21.4           If the number of no-trouble-found (“NTF”) Products exceeds [***
Redacted] of all Products returned in a particular quarter, Venture will have
the right to charge the Intermec OE for the transportation costs relating to
such NTF Products and any reasonable labor and material costs Venture may have
incurred.

*** Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Securities and Exchange Commission.


Page 18 of 37
 
 

 

 
21.5           Notwithstanding the foregoing, Venture will have no warranty
obligation with respect to any Product to the extent the defect in the Product
was caused by:
 
(i) ordinary wear of the Product or its Components;
 
(ii) incorrect or improper use or installation of the Product, including, by way
of example not limitation, failure to use the product in conformity with the
Specifications or the use and maintenance instructions described in the user
manual accompanying the Product;
 
(iii) accident or natural causes beyond Venture’s control;
 
(iv) repairs or modifications carried out without Venture’s authorization by any
party other than Venture or Intermec;
 
(v) modifications carried out without Venture’s authorization with a view to
bringing the Product into conformity with local or national technical conditions
in countries for which the Product was not originally designed;
 
(vii) any defect in the design of the Product if the design was created by a
party other than Venture.
 


 
 
21.6           If, after the acceptance of a Product but prior to the expiration
of the applicable Warranty Period, Intermec engages a third party to perform any
functional test with respect to the Product, and if the third party recommends
minor modifications or repairs be made to the Product to successfully pass the
functional test, then (i) Intermec will cause the third party to communicate its
recommendations to Venture, (ii) Venture will approve the minor modifications or
repairs, and (iii) Venture's warranty obligation with respect to the Product
will not be affected thereby.   The same procedures will apply if Intermec
performs any functional test with respect to the Product and recommends minor
modifications or repairs to the Product to successfully pass the functional
test. Any recommendations by third party must be approved by Intermec prior to
being adopted into the manufacturing process or any changes made to the
components.
 
 


 
21.7           In the case of Products returned to Venture for repair or
replacement after the Warranty Period, the repair services or replacement will
be billed to the Intermec OE at mutually agreed upon rates.
 




 
ARTICLE 22 – END-OF-LIFE PRODUCTS
 
22.1           With [*** Redacted] prior written notice to Venture, Intermec
will have the right to make the end-of-life decision for their Products at which
point Intermec’s volume requirement for Product will cease (“Product EOL”).

*** Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Securities and Exchange Commission.


Page 19 of 37
 
 

 

 


 
22.2           Upon notification of a Product EOL, the Parties will mutually
agree on a phase down plan, including the management of all inventory of that
Product.  Intermec will be responsible for any Obsolete Inventory at the end of
the phase down plan, provided that Venture uses its best efforts to mitigate
losses with generally accepted purchasing practices, including without
limitation, returning Components to suppliers and using Components in other
parts of Venture’s business (“Mitigation Efforts”). Venture will have the right
to invoice Intermec for the then Obsolete Inventory and Intermec will work with
Venture to determine the appropriate disposition of such Obsolete Inventory.
 


 


 
ARTICLE 23 – COMPONENT END-OF-LIFE
 
23.1           Venture is responsible for monitoring and reporting the ongoing
availability of all Components utilized in the Products.  Venture will make
reasonable efforts to provide written notification to Intermec [*** Redacted] in
advance of the date on which a Component will no longer be commercially
available for purchase (“Component EOL“) or, in any event, promptly when such
information is made known by the Component vendor.  After receipt of such
notice, Intermec may place, and Venture will be obligated to procure, a last
time buy.  Intermec will authorize last time buys via a separate Purchase Order.
 


23.2           In the event of a Component EOL, Venture may submit a part
substitution ECN.  All part substitutions must be approved by Intermec in
writing prior to implementation.
 


 


 
ARTICLE 24 – SOFTWARE
 
24.1           As an installer of [*** Redacted], Venture will comply with the
obligations set forth in the most current [*** Redacted] in the Repository.
 
24.2           The Parties may mutually agree that Venture will install
additional third party software.  In the event that any software licensor to
Intermec requires the flow down of obligations to Venture, Intermec will
document such obligations and post the document to the Repository.  Notification
will be deemed acceptance by Venture of the flow down obligations.
 


 
24.3           Venture will adhere to the reporting, tracking and security
requirements of any third party software licensor.

*** Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Securities and Exchange Commission.


Page 20 of 37
 
 

 

 
24.4           Venture will indemnify Intermec for any penalty, damage or costs
Intermec may incur due to Venture’s failure to meet its obligations under
Article 24.3.
 


 
ARTICLE 25 – SPECIAL PROVISIONS RELATING TO SPARE PARTS
 
25.1           Spare Part availability for each Product will be planned by both
parties eg. Tooling maintenance, material life time buy or as advised by
suppliers etc so that Spare Parts are available from Venture for a minimum
period of [*** Redacted] from Venture’s last delivery of that Product (“Spare
Parts Supply Period”) in whatever quantities are required to support both
in-warranty and out-of-warranty repair of the Products.
 


 
25.2           If both Parties agree that it is appropriate to do so, an
end-of-life or last-time buy of Spare Parts may be structured as a consignment
in accordance with Article 13.6.
 


 
25.3           In the event of a Component EOL during the Spare Parts Supply
Period, the Parties will respond in accordance with Article 21.
 


 


 
ARTICLE 26 – CONFIDENTIALITY
 
26.1           Except as required by law, neither Party will disclose the terms
and conditions of this Agreement to any third party without the written consent
of the other Party.   The executed Mutual Non-Disclosure Agreement (“NDA“) dated
January 23, 2007, and any other NDA(s) executed during the Term, are
incorporated herein by reference.
 


 
26.2           In the event that a Party is required by applicable securities
laws to make a copy of this Agreement or a summary thereof available to the
public, that Party will use its best efforts to get government approval to keep
[*** Redacted] confidential.  Each Party will give the other Party as much as
advance notice as possible of a potential public disclosure of the [***
Redacted] to that the other Party may the steps it deems necessary or
appropriate to prevent public disclosure of that information.
 


 
ARTICLE 27 – INTELLECTUAL PROPERTY RIGHTS

*** Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Securities and Exchange Commission.


Page 21 of 37
 
 

 

 




27.1           Except as otherwise expressly provided in this Agreement, nothing
in this Agreement is intended or will be construed to grant to either Party any
right, title or interest in or to any intellectual property right of the other
Party.  “Intellectual Property Right” (“IPR”) means, with respect to Products,
Components and systems that include such Products or Components, any and all
patents (including patent applications, reissues, divisions, continuations and
extensions thereof in any jurisdiction), utility models, and registered and
unregistered designs, including mask works, copyrights, trade secrets, and every
other form of protection afforded by law to inventions, models, designs, works
of authorship, databases or technical information and applications therefor.
 


 
27.2           Subject to the express licenses referenced or set forth herein,
each Party will own all right, title and interest in and to its pre-existing
IPRs.  “Pre-Existing IPR” means any IPR which is owned by a Party, existing as
of the initial production date of a Product and independently developed by owner
without using any IPR owned by the other Party as proven by contemporaneous
documents.
 


 
27.3           Venture’s obligations under this Article 27 include, but are not
limited to Venture’s agreement to obtain and assign to Intermec software
licenses from Venture’s software suppliers.
 


 
27.4           Subject to the terms and conditions of this Agreement, Intermec
hereby grants to Venture a non-exclusive, non-transferable, non-sublicensable,
royalty-free license under Pre-Existing IPR which is necessary for the
manufacture of the Products and solely for Venture’s use in performing its
obligations under this Agreement.
 


 
27.5           Venture hereby grants to Intermec OEs and their customers,
distributors, resellers and end users a non-exclusive, irrevocable, perpetual,
transferable, fully paid-up, worldwide and unlimited right and license under all
Venture Pre-existing IPR required to sell, offer to sell, lease, offer to lease
and use the Products manufactured by Venture, and under third party IPR which
Venture has the right to sublicense for the same purposes to Intermec OEs, and
their customers, distributors, resellers and end users.
 
 
 


 
ARTICLE 28 – INTELLECTUAL PROPERTY INDEMNITIES
 
28.1           INTERMEC AND VENTURE EACH DISCLAIMS ALL LIABILITY FOR PATENT,
COPYRIGHT, TRADEMARK OR OTHER ALLEGED INFRINGEMENT OF THE RIGHTS OF THIRD
PARTIES, EXCEPT AS PROVIDED HEREIN.

*** Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Securities and Exchange Commission.


Page 22 of 37
 
 

 

 
28.2           Intermec agrees to defend at its expense any suits against
Venture to the extent that such suit is based upon a claim that any design,
Specification or modification for a Product provided by Intermec hereunder
directly infringes the patent, copyright or other intellectual property right of
a third party.  Intermec agrees to pay costs and damages finally awarded against
Venture as a result of such suit, provided that Intermec has been notified by
Venture, within 10 days of learning of the claim, in writing by facsimile or
other electronic transmission, and furnished a copy of each communication,
notice or other action relating to the alleged infringement and is given full
control, authority, information and assistance necessary to defend or settle
such claim.  Intermec will not be liable to indemnify Venture for payment of any
damages or costs in any settlement unless Intermec has given its express written
consent to such settlement.  Intermec’s indemnity does not extend to any suit
based upon any infringement or alleged infringement arising out of:
 
(i)       The combination of any design furnished by Intermec with other
elements;
 
(ii)       Any Product based on Venture’s specifications or design;
 
             (iii)       Any design which has been modified by Venture without
Intermec’s written consent; or
 
             (iv)      Any process used by Venture, unless specifically required
by Intermec.
 


 
28.3           Venture agrees to defend at its expense any suits against
Intermec to the extent that such suit is based upon a claim that any
Specification, design, modification or manufacturing process for a Product
provided by Venture hereunder directly infringes the patent, copyright or other
intellectual property right of a third party.  Venture agrees to pay costs and
damages finally awarded against Intermec as a result of such suit, provided that
Venture has been notified by Intermec, within ten (10) days of learning of the
claim, in writing by facsimile or other electronic transmission, and furnished a
copy of each communication, notice or other action relating to the alleged
infringement and is given full control, authority, information and assistance
necessary to defend or settle such claim.  Venture will not be liable to
indemnify Intermec for payment of any damages or costs in any settlement unless
Venture has given its express written consent to such settlement.  Venture’s
indemnity does not extend to any suit based upon any infringement or alleged
infringement arising out of Intermec’s Specifications.
 


 
28.4           Except as provided in Articles 27 and 28 of this Agreement
nothing herein grants to Intermec either directly or by implication, estoppel or
otherwise, any license or other right under any IPRs owned or licensed by
Venture, including any patents or patent applications owned or licensed by
Venture or its Affiliates.
 


 
28.5           Venture’s obligations under this Article 28 include, but are not
limited to Venture’s agreement to obtain and its assignment to Intermec of
patent defense and indemnification rights (equal to those described in this
Article 24) from and against Venture’s suppliers of Components included in any
Products.

*** Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Securities and Exchange Commission.


Page 23 of 37
 
 

 

 
28.6           Except as provided in Articles 23 and 24 of this Agreement,
nothing herein,  grants to Venture either directly or by implication, estoppel
or otherwise, any license or other right under any IPRs owned or licensed by
Intermec including any patents or patent applications owned or licensed by
Intermec or its Affiliates.
 


 
ARTICLE 29 --GENERAL INDEMNITIES
 
29.1   Product Liability.  Intermec or Venture, or both of them, as the case may
be, will upon prompt and timely notice defend the other Party against any third
party claim, suit, action or demand (“Claim”) arising out of, relating to, or
resulting from property damage and/or injury to persons caused by a defect in
the Product and compensate the other Party for damages, liabilities and
reasonable costs resulting from such Claim as follows:
 
(i) To the extent a Claim arises from damage to property and/or injury to
persons that is attributable to (a) the manufacture of the Products not in
conformance with Intermec’s Technology or Specifications, or (b) a defect in the
workmanship of Venture, Venture will defend Intermec against such Claim and pay
such damages, liabilities and reasonable costs as Intermec may have been ordered
to pay to a third party by any competent court or by settlement out of court as
a result of such Claim.
 
(ii) To the extent a Claim arises from damage to property and/or injury to
persons that is attributable to a defect attributable to Intermec Specifications
or design of the Product, Intermec will defend Venture against such Claim and
pay such damages, liabilities and reasonable costs as Venture may have been
ordered to pay to a third party by any competent court or by any
Intermec-approved settlement out of court as a result of such Claim.
 


 
29.2   Epidemic Failure. Venture will indemnify Intermec against all reasonable
direct costs and labor costs that Intermec incurs in remediating an Epidemic
Failure unless Venture can establish that the Epidemic Failure is caused solely
by Intermec’s design or Specification.  Direct costs covered by this indemnity
will include any costs associated with determining a root cause analysis as well
as costs associated with remediation of Products affected by the Epidemic
Failure.  Labor costs covered by this indemnity include any amount attributable
to salary of Intermec employees and third party labor costs for the time spent
pursuing a root cause analysis or repairing or replacing the affected Products
either on or off a customer’s site as well as related expenses such as
travel.   While Intermec will endeavour to mitigate the costs associated with
remediation or resolution of an Epidemic Failure, this indemnity is not be
limited to resolutions that require return of the units to Venture.

*** Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Securities and Exchange Commission.


Page 24 of 37
 
 

 

 
29.3           Intermec will indemnify Venture against all reasonable direct
costs and labor costs that Venture incurs in remediating an Epidemic Failure
caused by Intermec’s design or Specification.  Direct costs covered by this
indemnity will include any costs associated with determining a root cause
analysis as well as costs associated with remediation of Products affected by
the Epidemic Failure.  Labor costs covered by this indemnity include any amount
attributable to salary of Venture employees and third party labor costs for the
time spent pursuing a root cause analysis or repairing or replacing the affected
Products either on or off a customer’s site as well as related expenses such as
travel.   While Venture will endeavour to mitigate the costs associated with
remediation or resolution of an Epidemic Failure, this indemnity is not limited
to resolutions that require return of the units to Venture.
 


 
29.4           The Parties understand and agree that the overall business impact
to a customer is a key factor in determining the most reasonable corrective
action in the event of an Epidemic Failure.
 


 
ARTICLE 30 – LIMITATION OF LIABILITY
 
NEITHER PARTY WILL BE LIABLE FOR ANY LOSS OF PROFITS, SPECIAL, INDIRECT,
INCIDENTAL OR CONSEQUENTIAL DAMAGES SUSTAINED BY THE OTHER, INCLUDING THOSE
DAMAGES ARISING FROM OR MEASURED BY LOST REVENUES OR PROFITS UNDER ITS CONTRACTS
WITH THIRD PARTIES EVEN IF SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF
SUCH DAMAGES OR FOR ANY CLAIM AGAINST CUSTOMER BY ANY OTHER PARTY.  


 
ARTICLE 31 – REPORTING
 
Venture will provide quarterly reporting, or more often upon request, necessary
for Intermec to review Venture’s performance under this Agreement.  Venture will
provide the reports in a mutually acceptable format and manner.  The format and
manner for reporting will be included in the Repository.


 


ARTICLE 32 - DOCUMENT REPOSITORY


The Parties will place documentation including but not limited to the ROEs,
Customer Need Dates, Intermec’s Routing Guidelines, Intermec’s ISO procedures,
reporting formats, quarterly business reviews and other agreed documents in the
Repository.  Only authorized representatives may place documents in the
Repository and then may only place such documents after written notification to
the

*** Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Securities and Exchange Commission.


Page 25 of 37
 
 

 

other Party.  Each Party has fifteen (15) days after receipt of notification
that documentation has been placed in the Repository to object to any changes
reflected in that documentation.
 


 
ARTICLE 33 – FORCE MAJEURE
 
33.1           Neither Party will be liable in any manner for failure or delay
in fulfilment of all or part of this Agreement directly or indirectly owing to
any cause or circumstance beyond its control, including, but not limited to,
acts of God, governmental order or restrictions, war, war-like conditions,
hostilities, sanctions, revolution, riot, looting, strike, lockout, terrorism,
plague or other epidemics, fire and flood (“Force Majeure Event”); provided,
however, that the affected Party: (a) promptly gives the other Party written
notice of such cause, and (b) uses its reasonable best efforts to correct such
failure or delay in its fulfilment.
 
33.2           In any event, the Party affected by the occurrence of a Force
Majeure Event will do everything in its power to avoid, eliminate or reduce the
causes of delay and will resume the discharge of its obligations as soon as the
occurrence concerned has disappeared or abated.
 


 
33.3           If the Force Majeure Event affecting one Party’s obligations of
this Agreement is anticipated to last for more than thirty (30) days from the
date of the notification referred to in paragraph 33.1 above, and the Force
Majeure Event is impairing Venture’s ability to provide Product to Intermec, the
Disaster Recovery Plan described in paragraph 18.6 will be initiated.  The
Parties will negotiate in a good-faith to reduce each Party’s losses from a
Force Majeure Event.
 


 
ARTICLE 34 – TERMINATION AND EXPIRATION


 
34.1            If Venture commits any material breach of any material covenant,
representation, warranty or agreement herein contained and Venture will have
failed to remedy any such material breach within one hundred eighty (180) days
after receipt by Venture of written notice thereof by Intermec, Intermec may
terminate this Agreement and, at its discretion, terminate all or part of the
Purchase Orders in force at the time, simply by sending Venture a registered
letter with acknowledgement of delivery to this effect. The said registered
letter will indicate the scope of the termination with regard to the Purchase
Orders in force at the time and the effective date of termination.
 


 
34.2            If Intermec commits any material breach of any material
obligation herein contained and Intermec will have failed to remedy any such
material breach within one hundred eighty (180) days

*** Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Securities and Exchange Commission.


Page 26 of 37
 
 

 

 
after receipt by Intermec of written notice thereof by Venture, Venture may
terminate this Agreement and, at its discretion, terminate the Purchase Order
concerned simply by sending Intermec a registered letter to this effect with
request for acknowledgement of delivery, it being understood that the services
carried out and the Product supplied will remain payable.
 


 
34.3           A Party will provide written notice (the “Notice”) to the other
Party immediately upon the occurrence of any insolvency, bankruptcy or
liquidation or filing of any application thereof, or other commitment of an
affirmative act of insolvency (“Events”).  Either Party will also have the right
to terminate this Agreement with immediate effect by giving written notice of
termination to the other Party at any time upon or before the later of (i) sixty
(60) days after the occurrence of any of the Events with respect to such other
Party (unless such event ceases within such period), or (ii) sixty (60) days
after receipt of the Notice (unless such event ceases within such period).
 


 
34.4           Intermec may terminate this Agreement, or any portion thereof,
for convenience upon one hundred eighty (180) days advance written notice to
Venture.
 


 
34.5           If this Agreement is terminated by Venture or Intermec for
material breach, Intermec will be liable for all Components on-hand and
on-order as of the effective date of termination, and Venture will invoice
Intermec no earlier than sixty (60) days after the effective date of
termination, as follows:
 
(i) Total of the then-current Product price in Venture’s inventory, and
 


 
(ii) the total price of work-in-process Products, pricing will be proportional
to the stage of completion to the finished Product pricing, and
 


 
(iii) Total of Venture’s then-current quoted BOM price for all Components
on-hand and on-order procured specifically for Intermec, and,
 


 
(iv)  any unamortized investment made by Venture specifically for the
manufacture of Products provided that Intermec has agreed to such investment and
the appropriate amortization rate in writing prior to the investment being made
by Venture.
 
Notwithstanding the foregoing, Venture will use its best efforts to mitigate the
amounts required to be paid by Intermec under this provision.

*** Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Securities and Exchange Commission.


Page 27 of 37
 
 

 

 
34.6           Unless otherwise expressly agreed, the expiration or termination
of this Agreement will be without effect on Open Purchase Orders in force on the
effective date of the expiration or termination of this Agreement. The
provisions of this Agreement will survive to the extent necessary to complete
the Performance of such Open Purchase Orders until the last such Purchase Order
is terminated or arrives at its expiry date.
 


34.7           Upon termination or expiration of this Agreement:


(i) Venture will cease all manufacture of Products, excluding Products to be
delivered under Purchase Orders issued and accepted prior to the termination
date unless otherwise directed by Intermec.


(ii) Venture will return all tooling, fixtures and any other items provided by
Intermec or procured by Venture and paid for by Intermec.  Such items will be
returned in working condition.  Shipment of such property will be at the expense
and risk of Intermec.




34.8           Notwithstanding the foregoing, if this Agreement is terminated or
expires for any reason, the Parties will, at Intermec’s option, continue to
perform as if the Agreement were still in force for a transition period up to
two (2) years after such termination or expiration, provided that Intermec
requests such a transition period and specifies the term of such transition in a
written notice to Venture prior to such termination or expiration of the
Agreement.




 
ARTICLE 35 – CHANGE OF CONTROL
 
In the event that a change of control of Venture takes place, Intermec will have
the right to terminate this Agreement.  A change of control of Venture will be
deemed to occur if more than fifty percent (50%) of the outstanding shares or
securities of Venture (representing the right to vote for the election of
directors or other managing authority) hereafter becomes owned or controlled,
directly or indirectly, by a third party.  If Venture does not have outstanding
shares or securities, a change of control will be deemed to occur if more than
fifty percent (50%) of its assets are, or an ownership interest representing the
right to make decisions for it is acquired by or merged into such a third
party. Venture will provide Intermec with written notice of at least ten (10)
days after the effective date of a change of control.

*** Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Securities and Exchange Commission.


Page 28 of 37
 
 

 

 
ARTICLE 36 - GENERAL PROVISIONS
 


 
36.1           Assignment.    Neither Party will assign this Agreement or any
right or interest under this Agreement, nor delegate any obligation to be
performed under this Agreement, without the other Party’s prior written consent,
which consent will be at such other Party’s sole discretion.  Any other
attempted assignment will be void.  Notwithstanding the foregoing, Intermec will
have the right, without obtaining the Venture’s consent, to delegate its duties
and obligations and/or assign its rights and privileges hereunder in full or in
part, to an Affiliate or a legal successor to all or substantially all of
Intermec’s business or assets.  In such event, Intermec will promptly notify
Venture in writing of any such delegation and/or assignment and such assignment
will not affect in any way Venture’s rights hereunder.  The legal successor will
be contractually obligated to assume all of Intermec’s obligations.
 


 
36.2           Mirror Agreement.   Venture will, upon the request of Intermec,
execute a contract with the same terms and conditions as this Agreement directly
with any Intermec Affiliate provided such Intermec Affiliate has adequate
capitalization.
 


 
36.3           Set-Off.  Either Party may, upon written notice to the other, set
off any financial obligation to the other Party or any Affiliate of the other
Party against any financial obligation owed by the other Party or any Affiliate
of the other Party provided that both financial obligations have existed for
more than ninety (90) days.
 


 
36.4           Intermec has the right, upon reasonable notice, through an
independent third party or using its own personnel, during usual business hours
and not more than once per year, to audit the records of Venture relating to its
labor practices, working conditions, environmental practices and procurement
practices.   Venture will assemble in paper and electronic form all documents
that may be necessary or desirable for such audit.  Intermec will bear the cost
of such audits.
 


 
36.5           Applicable Law.  This Agreement and will be governed by and
construed and enforced in accordance with the laws of the state of Washington,
U.S.A. without regard to its choice of laws or conflict of laws principles.  Any
dispute, claim or controversy arising out of or relating to this Agreement, or
the breach or validity hereof will be adjudicated only by a court of competent
jurisdiction in the state of Washington, U.S.A.
 


 
36.6           Notice.  Except otherwise set out in this Agreement, any
notification, request, certification or communication sent or made under this
Agreement will be effected in writing and delivered by hand, or sent by
registered letter with acknowledgement of delivery, or by fax to the address of
the Party
 
*** Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Securities and Exchange Commission.


Page 29 of 37


concerned indicated below, or to any other address which may be indicated in
writing to the other Party.
 
If the notice is sent to Intermec:
 
Intermec Technologies Corporation
 
6001 36th Avenue West
 
Everett, WA 98203
 
Attn:  Legal Department
 
FAX:  425-348-2608
 


 
If the notice is sent to Venture:
 


 
The name, address and fax number may be modified at any time upon fifteen (15)
days' notice, in accordance with the provisions of this article. Any
notification, formal notice or other communication so sent will be deemed to
have been received, in the event of hand delivery, at the moment of hand-over
or, in the event of dispatch by post, upon the expiry of a period of seven (7)
days of the envelope having been placed in the mail for this purpose or, in the
case of dispatch by fax, the date of transmission, provided that the confirmed
transmission report is followed by notice by post.
 


 
36.7           No Waiver.  Failure by one of the Parties to assert a right or
delay in doing so will not be construed as a renunciation or waiver of such
right.  Neither Party will be deemed to have waived any right acquired under the
terms of this Agreement and/or a Purchase Order unless unless they have signed a
written waiver. No failure or successive failures to perform an agreement or any
subsequent waiver by a Party will be deemed to make those agreements or terms
invalid or null and void or affect the right of the beneficiary Party to have
them performed.
 


 
36.8           Severability.  In the event that any provision of this Agreement
will be held to be invalid or unenforceable, the same will not affect in any
respect whatsoever the validity or enforceability of the remainder of this
Agreement.
 


 
36.9          Independent Contractor.  The Parties will act as independent
contractors in the performance of this Agreement.  Neither Party will act as, or
be deemed to be, an agent for or partner of the other Party for any purpose
whatsoever nor will either Party have the authority to bind the other in any
respect.

*** Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Securities and Exchange Commission.


Page 30 of 37
 
 

 

 
36.10         Costs And Attorney's Fees.  In the event of default by either
Party to this Agreement, the prevailing Party will be entitled to reimbursement
for all costs and expenses, including reasonable attorney's fees, incurred by
the prevailing Party in exercising any of its rights or remedies hereunder or
enforcing any of the terms, conditions or provisions hereof.
 


 
36.11         Choice of Language.  The language of this Agreement and
correspondence will be English. In the event that this Agreement is translated
into other languages, the English version alone will be authoritative.
 


 
IN WITNESS WHEREOF, this Agreement has been executed as of the Effective Date
by each of the Parties on its own behalf and on behalf of its Affiliates:
 


INTERMEC TECHNOLOGIES CORPORATION
 
Signature: /s/ Dennis Faerber
VENTURE CORPORATION LIMITED
 
Signature: /s/ Choon Huat Tan
Name: Dennis Faerber
Name: Choon Huat Tan
Title: Senior Vice President, Global Operations
Title: Executive Director
Date: 12/3/2008
Date: 12/3/2008

 



*** Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Securities and Exchange Commission.


Page 31 of 37
 
 

 

EXHIBIT A
Definitions
In all cases, (i) capitalized terms in the singular include the plural and
vice-versa, where the context requires and (ii) the words “day,” “week” or
“month” mean respectively calendar day, calendar week or calendar month unless
this Agreement specifically stipulates a working day, week or month.


1.1           “2010 Unit Forecast” means a forecast to be prepared by Intermec
by December 15, 2009 showing Intermec’s forecast of the Product units likely to
be sold by Intermec during 2010.


1.2           “2011 Unit Forecast” means a forecast to be prepared by Intermec
by December 15, 2010 showing Intermec’s forecast of the Product units likely to
be sold by Intermec during 2011.


1.3           “Acceptance Period” has the meaning set forth in Article 19.4.


1.4           “Affiliate” means a Person that Controls or is Controlled by or is
under common Control with another Person.


1.5           “Agreement” means this Manufacturing Services Framework Agreement
with its Schedules, if any.


1.6           “Baseline Aggregate Spend has the meaning set forth in Article
6.5.


1.7           [*** Redacted] established by mutual agreement of Venture and
Intermec for an [*** Redacted].


1.8           “Baseline Forecast” means Intermec’s forecast of the required
number of units of the Products for the First Year.


1.9           [*** Redacted] has the meaning set forth in Article 6.2.


1.10         [*** Redacted] described in Articles 7.4, 8.4 and 9.4.


1.11         “Baseline Product Spend” has the meaning set forth in Article 6.4.


1.12         “Baseline Unit Price” has the meaning set forth in Article 6.2.


1.13          “Bill To Information” means the name, address and telephone number
of the Person which should be invoiced for Components, Products or Services
pursuant to this Agreement.

*** Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Securities and Exchange Commission.


Page 32 of 37
 
 

 



1.14           “BOM” means a Bill of Material which specifies the Components to
be used in the manufacture or production of a Product.


1.15           “Claim has the meaning set forth in Article 29.1.


1.16           “Component EOL” has  the meaning set forth in Article 23.1.


1.17           “Components” means raw materials, parts, assemblies,
sub-assemblies, and/or software to be incorporated in or loaded into a Product.


1.18           “Current Supplier” means a firm that was supplying a Component
for an Existing Product prior to November 1, 2008.


1.19           “Customer Need Date” means the date specified by a customer of an
Intermec OE for delivery of Products to that customer’s desired Delivery
Location.


1.20           “Delivery Date” means the date specified in a Purchase Order for
delivery of a Product to the Person identified in the Ship To Information.


1.21           “Delivery Location” means the address of the Person identified in
the Ship To Information.


1.22           “ECN” means engineering change notice.


1.23           “Effective Date” has the meaning set forth in Article 2.2.


1.24           “Epidemic Failure” has the meaning set forth in Article 16.1.


1.25           “Existing Product” means a Product first introduced to the
marketplace in commercial quantities by Intermec or its Affiliates on or prior
to November 1, 2008.


1.26           “First Year” means the period beginning on January 1, 2009 and
continuing through December 31, 2009.
1.27           “First Year Aggregate Spend” has the meaning set forth in Article
7.3.


1.28           “First Year Product Spend” has the meaning set forth in Article
7.2.


1.29           “First Year Unit Price” has the meaning set forth in Article 7.1.


1.30           “Forecast” means the Baseline Forecast and/or Rolling Forecasts.

*** Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Securities and Exchange Commission.


Page 33 of 37
 
 

 



1.31           “Force Majeure Event” has the meaning set forth in Article 33.1.


1.32           “Insolvency Event” has the meaning set forth in Article 34.3.


1.33           “Intermec OE” means Intermec or any Intermec Affiliate that
issues a Purchase Order to Venture under this Agreement.


1.34           “IQN” means the Intermec Quality Network.


1.35           “IPR” has the meaning set forth in Article 27.1.


1.36           “KPI” means a key performance indicator used as a performance
metric.


1.37           “Lead-Time” means the minimum amount of time Venture has to
deliver a Product to a transportation firm for delivery to the Delivery Location
after Venture receives a Purchase Order from Intermec but not to exceed [***
Redacted].


1.38           “Marking” means attaching, embedding or otherwise including with
a Product (i) the trademarks, trade names or logos of Intermec and its
Affiliates and (ii) the serial numbers of patents owned or otherwise controlled
by Intermec and its Affiliates.


1.39           “Mitigation Efforts” has the meaning set forth in Article 22.2.


1.40           “NDA” has the meaning set forth in Article 26.


1.41           “New ECN” means an ECN released on or after November 1, 2008.


1.42           “New Product” means a Product first introduced to the marketplace
in commercial quantities by Intermec or its Affiliates after November 1, 2008.


1.43           “New Supplier” means a firm that supplies a Component for an
Existing Product for the first time on or after November 1, 2008.


1.44           “NTF” has the meaning set forth in Article 21.4.


1.45           “Obsolete Inventory” has the meaning set forth in Article 13.3..


1.46           “Open Purchase Order” means a Purchase Order which (i) has been
accepted and acknowledged by Venture pursuant to Article 14.2 of this Agreement
but (ii) has not yet been

*** Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Securities and Exchange Commission.


Page 34 of 37
 
 

 

 completed in that the Product described in the Purchase Order has not been
delivered to a transportation firm or the Services described in the Purchase
Order have not been completed.


1.47           “Order Entity (OE)” means any affiliate of Intermec who may place
Purchase Orders on its own account subject to the terms of this Agreement.


1.48           "Person" means an individual, a corporation, a limited liability
company, a partnership, an association, a trust or any other entity or
organization, including a government or political subdivision or any agency or
instrumentality thereof.


1.49           “Pre-Existing IPR” has the meaning set forth in Article 27.2.


1.50           “Product” means a product manufactured or produced by or for
Intermec or its Affiliates.


1.51           “Product EOL” has the meaning set forth in Article 22.1.


1.52           “Purchase Order” means a written or electronic document issued by
an Intermec OE to Venture that references this Agreement and requests that
Venture provide one or more of the Products or Services.


1.53           “Repository” means the location determined by the parties,
whether physical or virtual, for the collection of documentation governing or
applicable to this Agreement.


1.54           “RMA” has the meaning set forth in Article 21.3.


1.55           “Rolling Forecast” means a forecast of the types and number of
units of Products which Intermec believes it will require during the next 12
months.


1.56           “Rules of Engagement (ROE)” means all business processes
incorporated into a mutually available location and/or any conduct regularly
engaged in by both parties to resolve issues as they arise or otherwise refine
the scope of the parties responsibilities.


1.57           “Second Year” means the period beginning on January 1, 2010 and
continuing through December 31, 2010.


1.58           “Second Year Aggregate Spend” has the meaning set forth in
Article 8.4.


1.59           “Second Year Baseline Spend” has the meaning set forth in Article
8.3


1.60           “Second Year Product Spend” has the meaning set forth in Article
8.2.

*** Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Securities and Exchange Commission.


Page 35 of 37
 
 

 



1.61           “Second Year Unit Price” has the meaning set forth in Article
8.1.


1.62           “Services” means Product engineering or manufacturing services.


1.63           “Ship To Information” means the name and address of the Person
identified in a Purchase Order for a Product as the Person to whom the Product
should be delivered.


1.64           “Shipping Information” means the applicable Incoterms 2000 (e.g.,
Ex Works) for the shipment and the insurance coverage to be purchased for the
Products being shipped.


1.65           “Slow Moving Inventory” has the meaning set forth in Article
13.2.


1.66           “Spare Part” means an unused Component that can be used to
replace or upgrade a Component previously incorporated or loaded into a Product.


1.67           “Spare Part Supply Period” has the meaning set forth in Article
25.1.


1.68           “Specifications” means the technical specifications and drawings
for the Products supplied by Intermec to Venture.


1.69           “Term” has the meaning set forth in Article 2.2.


1.70           “Third Year” means the period beginning on January 1, 2011 and
continuing through December 31, 2011.
1.71           “Third Year Aggregate Spend” has the meaning set forth in Article
9.4.


1.72           “Third Year Baseline Spend” has the meaning set forth in Article
9.3.


1.73           “Third Year Unit Price” has the meaning set forth in Article 9.1.


1.74           “Unit Price” means the Product price established in any contract
year.


1.75           “Value Engineering” means any re-engineering or other activity
which requires a new ECN and [*** Redacted].


1.76           [*** Redacted] described in Article 11.1.


1.77           “Warranty Period” has the meaning set forth in Article 21.1.

*** Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Securities and Exchange Commission.


Page 36 of 37
 
 

 

EXHIBIT B


Guaranty


1.  This Guaranty is related to, is to be governed by and is to be interpreted
in accordance with the Manufacturing Services Framework Agreement dated as of
November 1, 2008 by and between Venture Corporation Limited and Intermec
Technologies Corporation (the “Agreement”) which is incorporated by reference
herein.


2.  Intermec Technologies Corporation (“Intermec”) irrevocably guarantees to
Venture Corporation the obligations of each Intermec Affiliate under the
Agreement if such Intermec Affiliate:


(a)  Files any voluntary petition of bankruptcy or any petition for similar
relief under any bankruptcy or insolvency law;


(b)  Is the subject of any involuntary petition in bankruptcy or insolvency
filed by any third party if such petition is not dismissed within thirty (30)
days after the filing date;


(c)  Has a receiver appointed for a third party or any material portion of the
property of a third by any court of competent jurisdiction and such receivership
has not been dismissed within thirty (30) days from the date of its creation;


(d)  Makes an assignment for the benefit of its creditors;


(e)  Admits in writing its inability to meet its debts as they mature;


(f)  Files for legal dissolution; or


(g)  Otherwise ceases to do business.






INTERMEC TECHNOLOGIES CORPORATION
 
Signature: /s/ Dennis Faerber
Name: Dennis Faerber
Title: Senior Vice President, Global Operations
Date: 12/3/2008




*** Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Securities and Exchange Commission.


Page 37 of 37
 
 

 
